                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                   Case No. 2:19-cr-00359-JDW
     v.

CHRISTINA ESTERAS




                                     ORDER

      AND NOW, this 2nd day of April, 2020, upon consideration of the Defendant’s

Motion for Reduction of Sentence (ECF No. 30), and the Government’s Response to the

Motion (ECF No. 31), and for the reasons set forth in the accompanying Memorandum,

the Motion is DENIED.



                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
